Title: To James Madison from the Inhabitants of Westport, Connecticut, 20 August 1812 (Abstract)
From: Westport, Connecticut Inhabitants
To: Madison, James


20 August 1812. “The Inhabitants of the Town of Westport, in legal Town meeting assembled August 20th., 1812. ask leave respectfully to state. That they have endured a series of restrictions upon Commerce, which from principle they have disapproved, being according to their understanding, inefficient as respects Foreign nations, and injurious, Chiefly to ourselves. Yet, we presume not to arraign the motives of the Conduct of our Government; in order to obtain redress of injuries which we have sustained from the Belligerent powers of Europe. And after all, that war should be declared against England, (contrary to our expectations and wishes,) we consider premature, Impolitic, inexpedient, and injurious, under the present situation of our Country, being placed by divine providence so remote from the theatre of contention of the European world, the very small naval force we possess, the great length of sea coast that we are bordering on, the defenceless situation of our sea ports in general, the exhausted state of the Treasury, together with the divided Opinion of the public mind, the almost annihilation of Commerce, by which this Country has so rapidly increased in wealth, the Millions of property belonging to our Citizens deposited in England; which will doubtless be sequestered, and the opportunity of her navy, and Cruisers to sweep the Ocean of what navigation is abroad; and almost uselessness of what is at home, the deprivation of employment of hundreds of Seamen, together with the concomitant evils and embarrassments, of all classes of Citizens, with the multiplication of a multitude of Bankrupts and Debtors, the deprivation of the numerous comforts and priviledges which we have been favoured with, both domestic and social, and after all having no possible chance that we can conceive of, to obtain redress, for the wrongs and injuries which we have sustained, any better by remaining in a state of warfare, than by negociation, and further as Britian [sic] is so powerful on the Ocean, and the only part of her Dominions which is assailable to us must be Canada, the conquest of which if attained, appears to us would be almost no indemnification, or satisfaction, for the injuries we have suffered and the losses most probable that will ensue in the Conflict, especially to remunerate for the Impressment of our Seamen. And as to the revocation of the Orders in council we understand has taken place, on certain conditions, or modifications; therefore if those were the Ostensible causes of War, is it not now propper and expedient to pause, and again offer for negociation. We are so deeply impressed from every consideration of the subject which presents itself to our Understanding, that we are constrained to express our disapprobation of the present War, and a continuance thereof, and our unwillingness Voluntarily, to be personally engaged therein, believeing that an accommodation and redress of injuries, which we have suffered by Britian, might be more easily, and satisfactorily obtained by negociation, than by War, for we view war as a most awful, and dreadful Calamity which never ought to be resorted unto, but in the defensive, when there has been an actual Invasion, and all hope of negociation at an end. We forbear, to present to the consideration of your Excellency, any further details, of what we anticipate to be the evils, and calamities, incident, and to be the natural consequences of War, both in a Moral and Political view. We do therefore, we trust, from a due regard to ourselves our posterity, and for the Honour, and prosperity of our beloved country, conjure you, to use your utmost endeavours, and influence, for the restoration of peace, on Just and Honourable terms. We therefore pray your Excellency, that Commissioners, may be forthwith appointed on the part of the United States, to negociate with Great Britian. We are at a loss to know, why we as a neutral Nation, should wholly fix our resentment against one of the Belligerent Nations only, when we have received injuries from both. And now by this war we apprehend that the natural consequences will be, to lead to an Alliance with France, which we abhor as the greatest of evils, and the worst of entanglements, the effects of which, we seriously fear instead of defending our own rights, and maintaining our Independence, will be, to help fight the battles of the greatest Tyrant. Whose success, will be our destruction, and loss of Independence, and Power, as has been the fate of all other Powers and Republick’s, that have been flattered, allured, and dragged into his deceptive net, whose principal object appears to us, to be Conquest and Dominion.
“From the serious consideration of what your memorialists have herein hinted at, together with many other evils, and distresses which they dread and fear will be the consequences of the present war if continued in and being sincerely attached, both from principle and habit, to a Republican form of Government, and anxiously desireous, that it might be transmitted unimpaired to our Children and successors, and believeing that we express the sentiments and feelings of many thousands of our friends and fellow Citizens we could not forbear expressing them to your Excellency, being impressed with a belief, that under God, the people are the legitimate source of power of Government, and have a constitutional right to make known their grieveances and desires, and ought to be heard. And to conclude, we further believe in the language of the constitution of this Commonwealth, that the end of the institution, maintainance, and Administration of Government, is to secure the existence of the body Politic: to protect it: and to furnish the Individuals who compose it, with the power of enjoying, in safety and tranquility, their natural rights, and the blessing⟨s⟩ of life; and whenever these great objects are not obtained, the people have a right to alter the Government, and to take measures necessary for their Safety, prosperity, and happiness.
“Pr. Order of the Town in legal Town meeting, by an unanimous Vote.”
